In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-21-00104-CR
           No. 02-21-00105-CR
      ___________________________

       MANUEL CRIADO, Appellant

                      V.

           THE STATE OF TEXAS


     On Appeal from 371st District Court
            Tarrant County, Texas
    Trial Court Nos. 1590485D, 1590490D


Before Justices Bassel, Womack, and Wallach, JJ.
  Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

                                I. INTRODUCTION

      In two cases, the trial court granted the State’s motions to proceed to an

adjudication, found appellant Manuel Criado guilty of both offenses, and sentenced

him to seven years’ imprisonment in each case with the two sentences to run

concurrently. Criado appealed both convictions. On appeal, Criado’s appointed

appellate counsel filed motions to withdraw and briefs in support of those motions

because he determined that Criado’s appeals were frivolous. After reviewing counsel’s

briefs, the record, and Criado’s responses, we agree that the appeals are frivolous.

      We note, however, that both judgments contain clerical error. We modify both

judgments to reflect that Criado pleaded “not true” to the allegations in the State’s

petitions to proceed to an adjudication and to delete the language “open to the court”

and “open plea to the court.”

      We grant counsel’s motions to withdraw, modify the judgments as set out

above, and, as modified, we affirm the trial court’s judgments.

                                II. BACKGROUND

A. Tampering with Evidence

      In trial court cause number 1590485D (appellate cause number 02-21-00104-

CR), the State indicted Criado for the third-degree felony offense of tampering with

or fabricating physical evidence. See Tex. Penal Code Ann. § 37.09(a), (c). This

indictment also contained a habitual offender notice in which the State alleged that

                                           2
Criado had committed two prior felonies, both driving while intoxicated–felony

repetition, one in 2005 and the other in 1993. With the enhancements, Criado was

facing a sentence of life or for any term of years of not more than 99 years or less

than 25 years. See id. § 12.42(d).

B. Possession of a Controlled Substance

       In trial court cause number 1590490D (appellate cause number 02-21-00105-

CR), in count one, the State indicted Criado for the first-degree felony offense of

possession with intent to deliver a controlled substance (methamphetamine) of four

grams or more but less than 200 grams. See Tex. Health & Safety Code Ann.

§ 481.112(d). And in count two, the State alleged that Criado had committed the

second-degree     felony   offense   of   possession   of   a   controlled   substance

(methamphetamine) of four grams or more but less than 200 grams.                See id.

§ 481.115(d). This indictment also contained a habitual offender notice in which the

State alleged that Criado had committed the same two prior felonies alleged in the

companion case. And like the companion case, with the enhancements, Criado was

facing a sentence of life or for any term of years of not more than 99 years or less

than 25 years. See Tex. Penal Code Ann. § 12.42(d).

C. Deferred Adjudication Community Supervision

       The trial court heard both cases on April 6, 2019. On the tampering-with-

evidence charge, Criado pleaded guilty to the offense and true to the habitual offender

notice and was placed on deferred adjudication community supervision for five years.

                                           3
And in the drug case, the State waived the first count (the first-degree felony offense

of possession with intent to deliver), Criado pleaded true to the second count (the

second-degree felony offense of possession) and true to the habitual offender notice,

and the trial court placed him on deferred adjudication community supervision for

five years. See Tex. Health & Safety Code Ann. § 481.115(d).

D. Petitions to Adjudicate

       In both cases, on June 30, 2021, the State filed its second amended petition to

proceed to an adjudication. And in both petitions, the State made the identical

allegations:

              The State would show to the Court that said Defendant,
       thereafter, during the effective period of said deferred adjudication
       community supervision, violated the terms and conditions of said
       supervision in that the:

       1. Defendant failed to report at any time during the month(s) of
       August 2020 through March 2021, as instructed by the Court or the
       supervision officer.

       2. Defendant failed to provide a urine sample on or about June 12,
       2020, June 16, 2020, June 17, 2020 and July 21, 2020, as instructed by the
       supervision officer or the Court.

       3. Defendant INTENTIONALLY GAVE A FALSE OR FICTITIOUS
       NAME OR DATE OF BIRTH, NAMELY MANUEL AGUIRRE,
       DATE OF BIRTH: MARCH 6, 1973, TO A. SANTENEN, A
       PERSON THE DEFENDANT KNEW TO BE A PEACE OFFICER
       WHO HAD LAWFULLY ARRESTED OR DETAINED THE
       DEFENDANT, AND AT THE TIME THE DEFENDANT
       COMMITTED THE SAID OFFENSE, THE DEFENDANT WAS A
       FUGITIVE FROM JUSTICE, . . . .



                                           4
E. Hearing on Petitions to Adjudicate

      At the hearing on the State’s petitions, Criado pleaded not true to the State’s

allegations. When testifying, though, Criado admitted that he did not have a good

reason not to call probation for eight months; admitted that he had been using

methamphetamine “[p]robably every day,” from which the trial court could have

reasonably inferred a motive for his not submitting urine samples; and admitted giving

the police officer false information about his identity. The officer testified that he had

learned that Criado had an active warrant at the time. Criado also admitted having

been to prison twice before. And for at least one of the driving-while-intoxicated

convictions, Criado admitted having been initially placed on community supervision.

Although Criado gave explanations for his noncompliance, the trial court stated on

the record that it did not find Criado’s testimony credible. The trial court found all

three allegations true and found Criado guilty in both cases.

      Before the trial court assessed punishment, the State waived the habitual

offender notices. This meant that for the third-degree felony offense, Criado faced a

punishment range of imprisonment of not more than ten years or less than two years

and a fine not to exceed $10,000, see Tex. Penal Code Ann. § 12.34, and for the

second-degree felony offense, he faced a punishment range of not more than twenty

years or less than two years and a fine not to exceed $10,000, see id. § 12.33.

      Before assessing punishment, the trial court asked Criado whether he would

prefer in-patient drug treatment or imprisonment. Reasoning that it would take

                                            5
longer to complete in-patient care than it would to get paroled, Criado opted for

imprisonment.

      During argument, the State asked for a minimum sentence of fifteen years for

the second-degree felony. Instead, the trial court opted for seven-year sentences for

each offense and, further, ordered that they run concurrently.

F. Anders briefs

      In the possession case, on October 18, 2021, Criado’s court-appointed

appellate counsel filed both a motion to withdraw and a brief in support of the

motion asserting that Criado’s appeal was frivolous.1 See Anders v. California, 386 U.S.

738, 744–45, 87 S. Ct. 1396, 1400 (1967). And four days later in the companion

appeal—the tampering case—Criado’s court-appointed appellate counsel filed both a

motion to withdraw and a brief in support of the motion asserting that Criado’s

appeal was frivolous.2 See id.




      The October 18, 2021 motion to withdraw bears the wrong cause number (02-
      1

21-00104-CR) but correctly addresses the possession case (02-21-00105-CR). The
October 18, 2021 brief has the correct appellate cause number (02-21-00105-CR).
      2
       The October 22, 2021 motion to withdraw bears the correct cause number
(02-21-00104-CR) but addresses the possession case (02-21-00105-CR). The
October 22, 2021 brief bears the wrong cause number (02-21-00105-CR) but
addresses the tampering case (02-21-00104-CR). Given the parallel nature of these
two appeals, we hold that these errors are harmless. See Tex. R. App. P. 44.2(b).


                                           6
G. Criado’s First Response to the Anders briefs

      On December 8, 2021, Criado filed a four-page response in which he

complained about his trial and appellate counsel.

H. State’s Response to the Anders briefs and Reply to Criado’s Response

      The State filed a letter on December 10, 2021, in which it agreed with Criado’s

appellate counsel that Criado had no meritorious grounds to advance on appeal. It

also asserted that Criado, in his pro se response, had not presented any arguable

grounds for relief.

I. Criado Files Second, Third, and Fourth Responses

      On February 7, 2022, Criado filed a sixty-page document in which, among

other things, he complained that his appellate counsel believed that he had pleaded

“true” to the allegations and asked for another appellate attorney. Criado indicates

that he apparently confronted appellate counsel about having pleaded “not true” and

that appellate counsel responded by saying that Criado was supposed to have pleaded

“true but.”3 A “true but” plea appears to be criminal law vernacular for when a

defendant pleads true to the State’s allegations but argues mitigating circumstances or

requests leniency in sentencing. See Garrett v. State, Nos. 02-19-00127-CR, 02-19-




      3
       Criado included correspondence from his trial attorney in which she asserts
that Criado indicated to her on four occasions that he intended to plead “true but” at
the upcoming hearing.


                                          7
00128-CR, 2020 WL 579105, at *1 n.1 (Tex. App.—Fort Worth Feb. 6, 2020, no pet.)

(mem. op., not designated for publication).

       As noted earlier, Criado pleaded not true to the State’s allegations.      The

certificates of proceedings also show that Criado pleaded not true. The judgments,

however, both reflect that Criado pleaded true and that his pleas were, respectively,

“open to the court” and “open plea to the court.” Although unclear, if counsel had

looked strictly at the judgments before speaking or writing Criado, that might explain

why counsel initially thought that Criado had pleaded “true.” However, in the Anders

briefs, counsel correctly notes that Criado pleaded “not true.”

       On the same date, February 7, 2022, Criado filed an eighty-four-page document

and a fifty-two-page document in which he argued, among other things, that the

evidence presented against him was fabricated and that his trial counsel was

ineffective.

J. State’s Second Reply to Criado’s Second, Third, and Fourth Responses

       On March 7, 2022, the State filed another letter responding to Criado’s

February 7, 2022 filings in which it continued to agree with Criado’s counsel that

Criado had no meritorious grounds to appeal and in which it continued to assert that

Criado had not presented any arguable grounds for relief.




                                           8
K. Criado’s Fifth Response to the Anders briefs

      On March 21, 2022, Criado filed a twenty-six-page document in which he again

complained about his appellate counsel and requested a different appellate attorney.

He also complained about the 2019 deferred-adjudication proceedings.

                                  III. DISCUSSION

A. Anders

      The briefs and motions meet the Anders requirements by presenting a

professional evaluation of the record and demonstrating why there are no arguable

grounds to be advanced on appeal. See In re Schulman, 252 S.W.3d 403, 406–12 (Tex.

Crim. App. 2008) (orig. proceeding). Criado filed responses to his counsel’s Anders

briefs, but they provide no arguable grounds for appeal.4          The State also filed

responses in which it agreed with Criado’s counsel’s assessment.


      4
        Regarding trial counsel’s effectiveness, Criado entered the hearing facing the
possibility of two sentences of twenty-five years to life; he left the hearing with two
seven-year sentences. Regarding appellate counsel, his Anders briefs recognized that
Criado had pleaded “not true,” and given Criado’s testimony, not to mention the
testimony of the State’s witnesses, any argument that the trial court abused its
discretion by revoking Criado’s community supervision and proceeding to
adjudications would have been frivolous.

       Regarding Criado’s assertion that the State presented fabricated evidence, in a
revocation proceeding, the trial court is the sole judge of the witnesses’ credibility and
the weight to be given their testimony, and we review the evidence in the light most
favorable to the trial court’s ruling. Hacker v. State, 389 S.W.3d 860, 865 (Tex. Crim.
App. 2013); Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984). The trial
court did not find Criado to be a credible witness: “[S]ome of the things that you’ve
told me are -- I can tell are not true, and I have found your testimony to be very
incredible, meaning I don’t believe it, most of it.”

                                            9
      When an Anders brief is filed, in addition to the Anders brief, we must

independently examine the appellate record and any pro se responses to determine if

any arguable grounds for appeal exist. Id. at 408–09; Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991).        We have carefully reviewed counsel’s briefs, the

appellate records, and Criado’s responses. Finding no reversible error, we agree with

counsel that these appeals are without merit. See Bledsoe v. State, 178 S.W.3d 824, 826–

27 (Tex. Crim. App. 2005).

B. Clerical Error

      We have, however, noted clerical error in both judgments. Both incorrectly

reflect that Criado pleaded true to the State’s allegations in its petitions to proceed to

an adjudication and that, after pleading true, he went “open” to the court for

punishment.

      We have the power to sua sponte correct and reform the trial court’s judgment

“to make the record speak the truth” when we have the necessary data and

information to do so. Munguia v. State, 636 S.W.3d 750, 756 (Tex. App.—Houston

[14th Dist.] 2021, pet. ref’d). We effectively render a judgment nunc pro tunc when

the written judgment does not reflect what occurred in the trial court. Id.



      And as for Criado’s complaints about the 2019 proceedings, he cannot bring
those complaints in this appeal. See Perez v. State, 424 S.W.3d 81, 85 (Tex. Crim. App.
2014). We further note that the 2019 proceedings were the product of plea bargains.
See Tex. R. App. P. 25.2(a)(2).


                                           10
      Thus, we reform both judgments to reflect that Criado pleaded “not true” and

to delete the language showing that he went open to the court on punishment after

pleading true.

                               IV. CONCLUSION

      We grant appellate counsel’s motions to withdraw in both cases.

      In trial court cause number 1590485D (appellate cause number 02-21-00104-

CR), we reform the judgment to reflect that Criado pleaded “not true” and to delete

the language “open to the court.”

      In trial court cause number 1590490D (appellate cause number 02-21-00105-

CR), we reform the judgment to reflect that Criado pleaded “not true” and to delete

the language “open plea to the court.”

      As modified, we affirm the trial court’s judgments.


                                                     /s/Dana Womack

                                                     Dana Womack
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: June 9, 2022




                                         11